 In the Matter OfINTERNATIONAL HARVESTER COMPANY, FARMALL WORKSand'UNITED FARM'EQUIPMENT AND METAL WORKERS OF AMERICA,C.I.O. ,-1 )Case No. 13-R-259.-Decided May 13, 1944Messrs. Robert E. DickmanandW. J. Reilly,of Chicago, Ill., for theCompany.Meyers & Meyers,byMr. Ben Meyers,of Chicago, Ill., for the C. I. O.Mr. David Sigman,of Milwaukee, Wis.',-andMr. Douglas J. Hanna,of Davenport, Iowa, for the A. F. L.'Mr. Seymour J. Spelman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Farm Equipment and MetalWorkers of America, C. I. 0., herein called the C. I. 0., alleging that aquestion affecting commerce had arisen concerning the representationof employees of International Harvester Company, Farmall Works,Rock Island, Illinois, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Jack G. Evans, Trial Examiner. - Said hearing was held atDavenport, Iowa, on April 17, 1944.The Company, the C.' I. 0., andFederal Labor Union #22657, A. F. L., herein called the ' A. F. L.,,appeared and-participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner reserved rulingupon the motion of the A. F. L. to 'dismiss the petition.For reasonshereinafter' set forth, said' motion is hereby denied.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an opportunity Itofile briefs with the Board.-'502, INTERNATIONAL HARVESTER COMPANY503Upon the entire record in'the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANY_InternationalHarvesterCompany, a New Jersey corporation with'principal offices in Chicago, Illinois, is engaged in the manufacture,sale, and distribution of trucks, farm implements, and various_ warproducts at several plants in various parts of the United States.Thepresent' proceeding involves only the -Company's Farmall Works atRock Island, Illinois.In the operation of the Farrnall'Works during1943, the Company used raw materials valued in excess of $1,000,000,.more than 5 percent of which was received from points outside theState of Illinois.During the same period, the finished products pro-duced at the Farmall Works exceeded $1,000,000 in value,-of which 95percent was shipped to'points outside the State of Illinois.The Company concedes, and we find, that it is engaged in commerceat its Farmall Works within the meaning' of the National Labor Re-lations Act.,IT.THEORGANIZATIONS INVOLVED,United Farm-Equipment and Metal Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company. 'Federal Labor Union #22657, affiliated with the American Feder-ation of Labor, is a.labor organization admitting to membership em-.ployees'of the Company:III.THE QUESTION CONCERNING REPRESENTATIONOn or about December 30,'1943, the C. I. O. advised the Companythat it represented a majority of the employees at the Farmall Works,and requested recognition as their exclusive bargaining representa-tive.The Company rejected the request on the ground that it 'wasunder a contract with the A. F. L. covering the aforesaid' employees.On May 29, 1942, the A. F. L. and the Company entered into a col-lective bargaining agreement covering all production and mainte-nance employees (with certain exceptions) at theFarmall Works. Theagreement contains a maintenance-of-membership clause,' and pro-vides that it shall remain in effect for the duration of the war, butnot less than 1 year, and "thereafter until thirty (30) days shall haveelapsed following the giving of written notice by one party to the1The maintenance-of-membership clause was included.in,the agreement pursuant to anOrder of the National War Labor Board.'NDMB 'Cases Nos. 4, 4-A, and 89, consolidataed(April, 15, 1942).- 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDether of a desire for changes or termination."' The A. F. L. contendsthat this agreement constitutes a bar to the present proceedings.Wefind no merit in this contention. It will be noted that inasmuch, asmore than 1 year has elapsed since its execution, the contract is now,one of indefinite duration.We have repeatedly held that such acontract constitutes no bar to a representation proceeding institutedafter that contract has been in effect for a year or more .2Accord-ingly, we find that the instant contract constitutes no bar toa present-determination of representatives.The A. F. L. further contends that the petition should be dismissedbecause of an alleged representation made by the C. I. O. to theNationalWar Labor Board in 1942 to the effect that it would notattempt to organize the employees in the Company's Farmall Works.an 1941, we certified the C. I. O. as the exclusive bargaining represen-tative of four seperate units of production and maintenance em-ployees at four plants of the Company.3 In the same year, we certifiedthe A. F. L. in similar units at two other plants of the Company,' oneof which--is the Farmall Works, the sole plant involved herein.Thereafter, the A. F. L. and the, C. I. O. entered into seperate nego-tiations with the Company for the purpose of consummating collec-tive bargaining agreements covering the aforesaid units.The nego-tiations reached an impasse and a dispute was certified to the'NationalWar Labor Board.' On April 15, 1942, the National War LaborBoard issued its decision,6 ordering,inter alia,the inclusion ofmaintenance-of-lxlembership clauses in the,contracts'between the Com-pany and the several unions involved.Thereafter, contracts wereexecuted incorporating such `clauses.The A. F. L. asserts that,theNationalWar Labor Board granted maintenance-of-membership .clauses on the assurance by each of the unions that, in the interest ofmaintaining the stability of labor relations at the Company's severalplants, it would not seek to organize any group of the Company's em-ployees then' represented by another union.The institution ' of thepresent proceedings, the A. F. L. claims, constitutes a, violation bythe C. I. O. of its pledge to the National War Labor Board, and isconduct which this Board ought to penalize by dismissing the instantpetition.,In effect, the A. F. L. is proposing that this Board enforcean agree-ment which would deny employees the privilege of selecting a par-2SeeMatter of The Trailer Company of America,and cases cited therein,51 N. L. R. B.1106°Decisions reported in 33,N. L. R. B. 347(West Pullman Works)33 N L. R B 509(East Molineworks) ; 34 N. L. R. B: 323(McCormick Works) ;and 35 N. L. R. B. 445(Rock Falls Works)."DecisionsDecisions reported in 33 N L.R. B 546(Milwaukee Works, and34 N -LR. B' 321(Farmall Works). .°Other unions,'not involved herein, were also parties to the certified dispute.°Cited in footnote1, supra. INTERNATIONAL HARVESTER COMPANY505titular labor organization as their representative because that organ-ization has agreed not to represent them. In our opinion, such anagreement is inconsistent with the express provisions of the Act and-cannot, therefore, be given effect.Section 7 of the Act provides that"Employees shall have the right . . . to bargain collectively throughrepresentatives, of their own choosing. ."This right cannot bebargained away by a labor organization.?Nor do we believe, as theA. F. L. asserts, that the stability of the employer-employee relation-ship at the Farmall Works would be impaired by the conduct of anelection at this time.On the contrary, our experience has demon-strated that there is nothing more likely to undermine stability thana policy which denies to employees the right to select a new bar-gaining representative after the passage of a' reasonable time. Inthis case, nearly 3 years have elapsed since the employees last expressedtheir choice of a bargaining representative.A statement of a Regional, Attorney for the Board, introduced intoevidence at the hearing, indicates that the C. I. O. represents a sub-stantialnumber, of employees in the unit hereinafter foundappropriate.8-We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties stipulated, and we find, that all production and mainte-salaried employees, supervisory employees on hourly rates above therank of working group leaders, factory clerical employees, office cleri-cal employees, indentured apprentices, student executives, fire andwatch employees (except production and maintenance employees whoact as volunteer firemen), pattern makers and pattern maker appren-tices, and all or any other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in'SeeMatterof Vdckard Motor CarCompany,47N. L. R. B. 932,Matter of BriggsManufacturing Company,49 N. L. It. B 57.8The RegionalAttorney reported that the C.I.O. submitted 2,228 application-for-membershipcards; that the namesof 1,838 persons appearing on the cards were listedon the Company'spay rollofFebiuary 1, 1944, whichcontainedthe names of 4,161employeesin the appropriateunit; and that the cardswere dated from December 1943toApril1944.The A' F. L. reliedupon its contract to establish its interest in thisproceeding.The TrialExaminer rejectedthe A F.L.'s offer toprove thata number of the applica-tion-for-membership cards submitted by the C. I. 0in support of its interest herein arenot authentic.We have heretoforeaffirmed this ruling, for,as we have frequently stated,the examination and evaluation of these cards is an administrative matter, wholly withinthe discretion of the Board,and for this reason is not subject to attack by parties to theproceedingSeeMatter of American Finishing Company,footnote 4, and cases citedtherein, 54 N. L. R. B. 996.i 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe status of employees, or effectively recommend such action; consti-tute. a unit :appropriate 'for the purposes of 'collective bargainingwithin -the meaning of Section 9 (b), of the Act.9 'V. THE DETERMINATION OF REPRESENTATIVESarisen can be resolved by "means of an election by secret ballot." TheCompany urges; in its brief, that all employees within the appropriateunit who are in the armed forces of the United States be permitted tovote by mail. Since,' as we fully stated, inMatter of Mine Safety Ap-lian,ces Co.; Gallery Plant, Gallery, Pennsylvania,55 N. L. R. B., No.215, it is administratively impracticable to provide for mail ballotingof employees on military leave who are unable to appear at-the pollsthose employees in the-armed forces of the United States who presentthemselves in person at the polls will be permitted to vote.We shall direct 'that the question concerning representation whichhas, arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the. date of the Direction of Electionherein, subject to the limitations and additions set' forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9,(c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations ' Series 3; it is, herebyDmcTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with International Har-vester Company, Farmall Works, Rock Island, Illinois, and electionby secret ballot,shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional, Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees, in the unit found ap-propriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theye This is the same unit found appropriate in a previous Board decision involving theCompany's Farmall Works(Matter ofInternational Hari,ester Company, Farmall Works,32 N. L. R B. 25),and incorporated in the current agreement between the'Company andthe A. F. L.. INTERNATIONAL.HARVESTER'COMPANY507were ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether theydesire to be represented by United Farm Equipment and Metal Work-ers of America; C. I. 0., or by Federal Labor Union #22657, A. F. L.,for the purposes of collective bargaining, or by neither.Mn. GERARD D. REILLY, concurring:After examining'the record in this case, I concur with my colleaguesin the view that we have no other course open to us but to direct anelection.Since their conclusion is based in part, however, upon somedecisions which I think are questionable,' I feel that I'should expressmy views separately.The only important issue in this case arises out of the possible im-pact of an order of the War Labor Board, dated April 15, 1942,2 in,which the International Harvester Company was ordered to executecontracts in its various plants incorporating maintenance-of-member-ship provisions. In four of these plants, pursuant to certification ofthis Board, the contracting party was the same C. I. 0. union which isthe petitioner in this case. In the other two plants, including the oneinvolved here, the intervening union, referred to in the majorityopinion as the A. F. L., was the contracting party.According tocertain evidence offered by the A. F. L., the petitioning union atthe time of the issuance of the War Labor Board's order agreed not totry to represent as bargaining agent employees in any of the plantswhere the intervening union had previously been certified.The TrialExaminer rejected the greater part of this offer or proof and ourdecision in effect sustains his ruling.It has.never been my opinion that the provisions of the National La-bor Relations Act prevent this Board from giving binding effect to avoluntary agreement by a union not to represent certain designatedclasses of employees.3In this case, however, the making of such anagreement was denied by a representative of the petitioning union.Consequently, we should have to admit evidence of what went onbehind the scenes at the War Labor Board to ascertain whether thealleged commitment had in fact occurred, since the decision of that,agency on its face does not reveal the existence of such an under-'SeeMatter of Packard Motor Company,47N. L.R. B. 932;Matter o f Briggs Manufac-turing Company,49 N. L.R. B. 57.See footnote 1, majority opinion.supra.-See dissenting opinions inPackard Motor Company, supra,andFederalMotorTruckCompany,54N. L., R. B. 984'. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDstanding.It would seem to be outside our province to examine intothe unpublished proceedings of another administrative agency.Moreover, if the alleged understanding was an implied condition oftheWar Labor Board's order, the method of its enforcement wouldseem to lie within the discretion of that agency. If the petitioningunion is indeed guilty of a breach of the conditions upon which itobtained certain privileges and rights, from the hands of the WarLabor Board, I ,know of nothing in the law which would prevent theparties aggrieved by such breach from filing a motion with that agencyto set aside in whole or in part the order of 'April 15, 1942.